DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 6 and 28 June 2022 have been entered.

Response to Amendment
In the Applicant’s replies of 6 and 28 June 2022, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claims 2-4 and 7 are objected to because of the following informalities: “the further substance” should be replaced with “the at least one further substance” for consistency with claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0283936 (“Dandaleix”), cited in an IDS, in view of US 2009/0291308 (“Pfister”), cited in an IDS.
Regarding claim 1, Dandaleix discloses a method for post-treating unsolidified building material (see Figure 14 and paragraphs 118-135, particularly paragraphs 131-133), comprising:
producing a three-dimensional object by selectively solidifying, layer by layer, a building material in powder form (see Id., particularly paragraphs 121-122 and 129-131) such that the three-dimensional object is embedded in the unsolidified building material (see Id., particularly paragraphs 121-122 and 129-131);
treating the unsolidified building material with a liquid (see Id., particularly paragraphs 133-134; paragraph 133 states that the cleaning is intended to “eliminate… particles remaining present in the structure”; this indicates that there is unsolidified building material in the sponge 32 and that it is contacted by the liquid in the bath; similarly, paragraph 134 states that filtration can be performed, which suggests the presence of unsolidified building material in the cleaning liquid); and
wherein the liquid comprises a liquid carrier substance (the water; see paragraph 133) and at least one further substance that reduces surface tension of the carrier substance (the isopropyl alcohol; see Id.; the first paragraph on page 16 of the Applicant’s specification discloses that isopropanol, i.e., isopropyl alcohol, reduces the surface tension of the carrier substance, i.e., of water).
Dandaleix does not disclose drying the unsolidified building material after the unsolidified building material has been treated with the liquid.
Pfister discloses a process for treating non-sintered powder so that the powder can be reused, thus reducing costs. See paragraphs 1, 3-4, 8, and 12-13. Specifically, non-sintered powder 3a' is supplied to a device for treatment of waste powder 12 where it is treated by water vapor and then dried in a drying cabinet. See paragraph 26 and Figure 1. Preferably, the powder is polyamide 12 (see paragraph 25), but other powders can be used, such as polyamide 11 (see paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the powder cleaned from the sponge of Dandaleix as described in paragraph 26 of Pfister to enable the powder to be reused, thus reducing costs (see paragraphs 1, 3-4, 8, and 12-13 of Pfister). Note that paragraph 134 of Dandaleix references filtration, which would provide a means of collecting the powder for treatment. In addition, while Dandaleix discusses blowing away the unsolidified powder (see paragraph 131) and eliminating particles (see paragraph 133), the teachings of Pfister would have prompted one of ordinary skill in the art to have taken steps to collect, treat, and reuse the powder.

Regarding claim 2, modified Dandaleix discloses wherein the further substance is more volatile than the carrier substance (isopropyl alcohol is more volatile than water).

Regarding claim 3, modified Dandaleix discloses wherein the further substance is an alcohol (isopropyl alcohol; see paragraph 133 of Dandaleix).

Regarding claim 4, Dandaleix does not explicitly disclose wherein a concentration of the further substance in the liquid is at least 0.1 percent by weight. However, as discussed in MPEP 2144.05(II)(A), differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, there is nothing to indicate that the recited concentration of the further substance is critical. The Applicant’s specification discloses a broad range of “suitable” concentrations: 0.1 to 45 percent by weight. See the last paragraph on page 14. The claimed range is even broader: 0.1 to 100 percent by weight (although at least some carrier substance must be present). Given the breadth of the claimed concentration range as well as the large range of suitable concentrations, one of ordinary skill in the art would readily have arrived at a workable concentration falling within the claimed range by routine experimentation.
Furthermore, given Dandaleix’s disclosure of “a bath of isopropyl alcohol and water” (see paragraph 133), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used at least 0.1 percent by weight of isopropyl alcohol to have an effective amount of isopropyl alcohol.
Regarding claim 5, modified Dandaleix discloses wherein the liquid carrier substance includes water (see paragraph 133 of Dandaleix). Dandaleix does not explicitly disclose that a concentration of the water in the liquid is at least 65 percent by weight and/or at most 99.5 percent by weight. However, as discussed in MPEP 2144.05(II)(A), differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, there is nothing to indicate that the recited concentration of the water is critical. The Applicant’s specification discloses a broad range of “suitable” concentrations: 65 to 99.5 percent by weight. See the first paragraph on page 15. Given the breadth of the claimed concentration range as well as the large range of suitable concentrations, one of ordinary skill in the art would readily have arrived at a workable concentration falling within the claimed range by routine experimentation.
Furthermore, given Dandaleix’s disclosure of “a bath of isopropyl alcohol and water” (see paragraph 133), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used less than 99.5 percent by weight of water to have an effective amount of isopropyl alcohol.

Regarding claims 6 and 16, modified Dandaleix discloses wherein the building material in powder form comprises a polyamide (see paragraphs 122-128 of Dandaleix, particularly paragraph 126, which discloses the use of polyamide 11).

Regarding claim 8, modified Dandaleix discloses wherein the step of treating with the liquid is carried out by at least partially immersing: the unsolidified building material; or the three-dimensional object and the unsolidified building material in the liquid (see paragraph 133 of Dandaleix, which refers to “immersion [of the sponge 32] in a bath of isopropyl alcohol and water”; see also the discussion of paragraphs 133-134 in the rejection of claim 1).

Regarding claim 9, modified Dandaleix discloses wherein the unsolidified building material is located in channels and/or cavities of the three-dimensional object (see the discussion of paragraphs 133-134 in the rejection of claim 1), and the method further comprises: detaching the unsolidified building material from the channels and/or the cavities of the three-dimensional object (see Id.).
Note that the method steps recited in claim 9 are joined by “and/or”.

Regarding claim 10, modified Dandaleix discloses wherein the step of drying comprises drying at least a part of the unsolidified building material by one or more of a centrifuge, a gas flow, or a heating (see paragraph 21 of Pfister, which discloses that the drying means can be a hot air blower).

Regarding claim 11, modified Dandaleix discloses wherein:
the post-treatment is implemented by at least two post-treatment steps carried out one after the other (see paragraph 133 of Dandaleix, which discloses that “the sponge 32 is subjected to five successive passes in an ultrasound cleaning device”); and
at least one post-treatment step is implemented by a further liquid (the liquid of one of the second through fifth passes; see Id.).

Regarding claim 13, modified Dandaleix discloses wherein the liquid is cleared from unsolidified building material by sedimentation and/or filtration (see paragraph 134 of Dandaleix, which refers to “filtration”).

Regarding claim 18, modified Dandaleix discloses wherein: a force is exerted on the unsolidified building material or both the three-dimensional object and the unsolidified building material; and the force is opposed to the buoyancy force acting on one or both of the three-dimensional object or the unsolidified building material (at least the force of gravity would be exerted on the sponge 32 of Dandaleix, and attached building material, in opposition to the buoyancy force).

Regarding claims 19 and 20, modified Dandaleix discloses post-treating the three-dimensional object with the liquid (see paragraphs 133-134 of Dandaleix).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dandaleix in view of Pfister, as applied to claim 6 above, and further in view of U.S. Patent No. 6,245,281 (“Scholten”) and US 2018/0178241 (“Luo”).
Regarding claim 7, as discussed above, Dandaleix discloses wherein the building material in powder form comprises a polyamide (see paragraphs 122-128, particularly paragraph 126, which discloses the use of polyamide 11).
In the Description of the Background, Scholten discloses that the polymer most frequently employed in laser sintering is nylon-11 (PA 11). See line 58 of column 1 to line 10 of column 2. In the Summary of the Invention, Scholten discloses using nylon-12 (i.e., PA 12) instead. See lines 30-38 of column 2. The specific PA 12 powder of the invention has advantages over prior art powders. See line 66 of column 2 to line 51 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the PA 12 of Scholten in place of the PA 11 of Dandaleix to achieve the advantages disclosed by Scholten (see line 66 of column 2 to line 51 of column 3). In addition, Pfister discloses that polyamide 11 and polyamide 12 are both suitable for use in selective laser sintering. See paragraph 34. Accordingly, using PA 12 in place of PA 11 would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Dandaleix discloses using a bath containing isopropyl alcohol. See paragraph 133. The PA 12 powder of Scholten is prepared using ethanol. See lines 52-56 of column 3. Therefore, the combination of Dandaleix and Scholten does not disclose wherein the further substance is a substance used for preparing the building material in powder form.
Luo discloses an apparatus 200 for processing an object 100. See Figure 2 and paragraph 52. The object 100 was made using an additive manufacturing process, such as selective laser sintering. See paragraph 49. The apparatus 200 holds a liquid 322 and includes a nebulizer 212 to generate micro droplets of mist 104 from the liquid 322. See paragraph 52. The liquid 322 can contain ethanol and/or isopropanol when the object 100 is made from polyamide. See paragraph 59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ethanol in place of isopropyl alcohol in the bath of Dandaleix since Luo indicates that both ethanol and isopropyl alcohol are suitable for treating an object made from polyamide in an additive manufacturing process (see paragraphs 49 and 59). This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
When ethanol is used to prepare the PA 12 powder, as taught by Scholten, and ethanol is used to treat the object, as taught by Luo, then the further substance is a substance used for preparing the building material in powder form, as claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dandaleix in view of Pfister, as applied to claim 1 above, and further in view of US 2017/0057163 (“Chaplin”).
Regarding claim 12, modified Dandaleix discloses wherein the post-treatment is implemented by at least two post-treatment steps carried out one after the other (see paragraph 133 of Dandaleix, which discloses that “the sponge 32 is subjected to five successive passes in an ultrasound cleaning device”). However, modified Dandaleix does not explicitly disclose that at least one post-treatment step comprises waiting for a predetermined resting term.
Chaplin is directed to a process for manufacturing objects from a polymeric powder by sintering using electromagnetic radiation. See paragraph 1. The process is carried out layer-by-layer in an additive process to form an object. See paragraph 57. To achieve optimized crystallinity, the process can comprise a predetermined and/or controlled cooling step after sintering has been completed. See paragraph 61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a predetermined cooling step after forming the object of Dandaleix to optimize crystallinity of the polymer, as taught by Chaplin (see paragraph 61). Cooling for a predetermined time constitutes waiting for a predetermined resting term, as claimed. See the second paragraph on page 7 of the Applicant’s specification.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dandaleix in view of Pfister, as applied to claim 16 above, and further in view of Scholten.
Regarding claim 17, Dandaleix discloses wherein the building material in powder form comprises a polyamide (see paragraphs 122-128, particularly paragraph 126, which discloses the use of polyamide 11). However, Dandaleix does not disclose wherein the building material in powder form comprises a PA12.
In the Description of the Background, Scholten discloses that the polymer most frequently employed in laser sintering is nylon-11 (PA 11). See line 58 of column 1 to line 10 of column 2. In the Summary of the Invention, Scholten discloses using nylon-12 (i.e., PA 12) instead. See lines 30-38 of column 2. The specific PA 12 powder of the invention has advantages over prior art powders. See line 66 of column 2 to line 51 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the PA 12 of Scholten in place of the PA 11 of Dandaleix to achieve the advantages disclosed by Scholten (see line 66 of column 2 to line 51 of column 3). In addition, Pfister discloses that polyamide 11 and polyamide 12 are both suitable for use in selective laser sintering. See paragraph 34. Accordingly, using PA 12 in place of PA 11 would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).


Response to Arguments
The Applicant’s arguments filed 6 June 2022 with respect to the rejections based on Dandaleix have been fully considered and are persuasive. Specifically, the Examiner agrees that Dandaleix fails to disclose drying the unsolidified building material after the unsolidified building material has been treated with the liquid, as now required by claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dandaleix and Pfister.
The Applicant's arguments filed 28 June 2022 have been fully considered, but they are not persuasive. These arguments are based on Pfister alone and do not take into account the combination of Dandaleix and Pfister set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726